 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNiagara Frontier Methodist Home, Inc., and NiagaraFrontier Nursing Home, Inc., d/b/a BeechwoodResidence and Nursing Home and Buffalo andWestern New York Hospital and Nursing HomeCouncil, AFL-CIO Petitioner. Cases 3-RC-6813and 3-RC-6814September 27, 1977DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objection to anelection held on February 17, 1977,1 and theRegional Director's report recommending disposi-tion of same.2The Board has reviewed the record inlight of the exceptions and briefs, and finds merit inthe Employer's exception. Accordingly, the Boardadopts the Regional Director's findings and recom-mendations only to the extent consistent herewith.3The Regional Director found that, by certainstatements, the Employer tended to convey toemployees that, in the event the Petitioner won anelection, it would enter into negotiations with a fixedinflexible position regarding wages, benefits, andother terms and conditions of employment, therebyconveying to employees the message that it would befutile for them to select the Petitioner as theircollective-bargaining representative. He found thatthe statements also conveyed a threat of loss ofbenefits.The statements in issue are contained in five letterssent to the employees and in two speeches whichwere read to the employees. Briefly they are asfollows:The first letter, dated December 14, 1976, ex-pressed the Employer's confidence that the employ-ees would once again reject the Union's "attempt toget a piece of [the employees'] hard-earned money inthe form of dues, in exchange for vague promises ofbenefits which the Union cannot deliver without theconsent of Beechwood." In the next letter of January11, 1977, the Employer stated:The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was: 56 for, and 85 against, thePetitioner; there were 2 challenged ballots, an insufficient number to affectthe results.2 All dates referred to herein occurred in 1977 except as otherwise stated.See pertinent portion of the report attached hereto.:3 In the absence of exceptions, we adopt, pro form.a, the RegionalDirector's findings as to the objections he recommended be overruled.232 NLRB No. 59You may have noticed a recent article in theBuffalo Evening News in which Frank Ervolino,Executive Secretary of the union, stated thatbecause of the frozen reimbursement rates,Nursing Homes under contract cannot grantwage increases negotiated by unions.The Employer summed up by stating:You should wonder ...exactly what the unionclaims it is going to get for you in exchange foryour dues money. I believe you would bethrowing your hard-earned money down thedrain.In a letter of January 18, the Employer, afternoting that it had made every possible adjustmentwithin the reimbursement formula which is imposedby the State of New York, stated, "The union wouldbe powerless to change your wages at this time, andthey know it." The last letter,4dated February 9,referred to the fact that wage adjustments had beenand would continue to be made within the reim-bursement rates imposed by New York State andquestioned what concrete benefit the Union intendedto seek if it should win the election. Included was thefollowing statement:In order to obtain these wages, benefits, andworking conditions, no employee has been re-quired to pay dues or otherwise contribute anypart of his pay to a labor union. As you know,paying union dues could actually result in lesstake home pay for you and would be a severehardship for our many part-time employees.Meanwhile, in a series of speeches to small groupsof employees from February 3 through 7,5 theEmployer stated:The Union can make promises such as stated attheir meetings ...these promises are entice-ments. They are negotiable issues-wage controlsremain in force through control of reimbursementby the State of New York.Later in that speech the Employer stated:While we have not been able to give all theincreases we would like, due to control by the4 In a January 26 letter, the Employer mentioned that the OperatingEngineers had not received under its contract with the Employer any morewages and fringe benefits for the employees that union represented than theunrepresented Beechwood employees. It further noted that the representedemployees actually took home less than nonunion employees earning thesame amount.I There was also a makeup meeting on February 12.384 NIAGARA FRONTIER METHODIST HOMEHealth Department-we have kept ourword ...And the Employer's final speech on February 15 toall employees contained the following statements:Our wages are at least as good as any in theindustry, and you are fooling yourself if you thinkthat getting the Union in here is going to result inany immediate increase in your wages. Thosewage rates are fixed by the reimbursement plan ofthe State of New York, and we are doingeverything we can to get more for our employees.Later the Employer stated:Once again, Beechwood pays benefits that arecomparable to any in the industry. You shouldknow that you may be jeopardizing these benefitsby letting the Union in here. When the Unionnegotiates a contract, they can negotiate awayexisting benefits in order to get something theywant, such as a union shop clause.Still later, the Employer stated:Remember that the only way a union can enforceits demands is by calling a strike.Unlike the Regional Director, we conclude that theabove statements taken in their total context do notevidence that the Employer conveyed or tended toconvey to employees that it would refuse to bargainby entering into negotiations with a fixed inflexibleposition regarding wages. The Regional Directoracknowledged in his report that between 80 to 90percent of the Employer's patients have the cost ofservices provided by the Employer paid in full or partby Medicaid. Medicaid rates are set by the NewYork State Department of Health. As described in anewspaper report from the Buffalo Evening News ofJune 26, 1976, the State of New York is engaged in acampaign to hold the line on these rates. Obviously,the Employer's income was, and would be, greatlyaffected by such a freeze. Correspondingly, its abilityto increase wages was similarly affected. Thus, evenif, as concluded by the Regional Director, theEmployer's statement that "wage rates are fixed bythe reimbursement plan of the State of New York"was "not necessarily true" because the reimburse-ment rate encompassed all costs of the Employer notjust those expended on labor, the fact remains thatwhatever costs were involved had to be met in largemeasure out of the funds provided by the State. It isalso apparent that each recurring cost would have aI The five letters, dated December 14. 1976, January II, January 18.January 26, and February 9, which were provided by the Employer dunngfixed base and that its budgetary range would beclosely circumscribed by the amount of every otherregular or anticipated cost. Consequently, it wouldbe pure conjecture on our part to say that theEmployer could lower or raise one cost item at theexpense of another.In view of the foregoing, we find that theEmployer's statements did not have the tendency toconvey to the employees that the Employer wouldenter contract negotiations with a fixed inflexibleposition. Rather, we believe that such statementsconstituted a reasonable expression of the Employ-er's view of the realities of the situation in light of theState's attempt to hold the line on Medicaidpayments. Thus, the Employer's statement to theeffect that the Union can only enforce its demandsby striking did not in this context rise to the level ofconveying to the employees the inevitability of astrike due to the futility of attempting to reach anagreement in negotiations.As to the loss of benefits, we are unable to perceiveanything in the Employer's remarks which reason-ably could be construed as a threat of loss ofbenefits. Thus, we shall overrule the objection in itsentirety.Inasmuch as we have overruled the objections, andas the tally of ballots reveals that the Petitioner hasnot received a majority thereof, we shall certify theresults of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Buffalo and WesternNew York Hospital and Nursing Home Council,AFL-CIO, and that said labor organization is notthe exclusive representative of all the employees, inthe unit herein involved, within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.APPENDIXOTHER CONDUCT NOT SPECIFICALLY ALLEGED INOBJECTIONSThe investigation revealed that during the electioncampaign the Employer sent to employees eligible to vote,five letters, pertaining to the Petitioner and the up-comingelection." In addition, the Employer's Executive Directoralso testified that during the campaign he held twomeetings of employees at which he read from preparedtexts. The first meeting was actually a series of approxi-mately twenty-five small group meetings of employees heldby the Employer in the period of time from February 3the investigation, are attached hereto as exhibits 2, 3, 4. 5, and 6 respectively[omitted from publication ].385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough February 7, with a make-up meeting on February12 for whomever missed the earlier meetings. The secondmeeting was held on February 15, beginning at 2:00 p.m.for whomever was scheduled to work at the time. Duringthe investigation the Executive Director provided copies ofthe said speeches 12 from which he testified that he did notdeviate during their presentations, except to apologize forhaving to read them.'3The undersigned, having fully and carefully reviewedthese various pronouncements made by the Employerduring the campaign, concludes that when viewed in theirtotal context they conveyed to employees that in the eventthe Petitioner won the election, the Employer would enternegotiations with Petitioner with a fixed position regardingemployees' wages, benefits and other terms and conditionsof employment, and as such conveyed to employees that itwould be futile for them to select the Petitioner as theircollective bargaining representative. In that regard, theundersigned notes the Employer's reference in its February15 speech that:"...our wages are at least as good as any in theindustry, and you are fooling yourself if you think thatgetting the Union in here is going to result in anyimmediate increase in your wages. Those wage rates arefixed by the reimbursement plan of the State of NewYork and we are doing everything we can to get morefor our employees."The contention that wage rates are fixed by a reimburse-ment plan is not necessarily true, as the reimbursement rateis designed to cover an employer's total costs, includingsuch items as administration, insurance and security as wellas labor costs. Nowhere does the rate plan specify orrequire that an employer allocate a certain percentagethereof for labor costs. Rather, it is certainly conceivablethat a union seeking a certain wage rate increase could as aquid pro quo, modify other proposals, to enable theemployer to make adjustments. Thus, it appears that theEmployer's statement in this regard reveals a fixed positionof its own making and within its own control.The Employer in this same vein, stated in its first speechthat:The union can make promises such as stated at theirmeetings ...These are enticements. They are negotia-ble issues-wage controls remain in force throughcontrol of reimbursement by the State of New York.andWhile we have not been able to give all the increases wewould like, due to controls by the Health Depart-ment-we have kept our word ...."t2 A copy of the first speech (hereinafter "first speech"), titled"Employee Small Group Meetings-February 1977", is attached hereto asExhibit 7. A copy of the second speech, titled "Arthur E. Shade-FinalSpeech", is attached hereto as Exhibit 8 [omitted from publication .Although this speech indicates that it was presented on February 16 as wellas February 15, there is no evidence that the meeting was held on February16 although it may have been the Employer's original intent to hold it onthat date.13 In this connection various employee witnesses in behalf of PetitionerThe Employer appears to be saying that the Petitionerwould be powerless to obtain better wages for bargainingunit employees, because of the Employer's fixed positionthat it will rely on its self-determined criteria for determin-ing wage levels. In fact, in its letter of January 18, theEmployer stated "The Union would be powerless tochange your wage rates at this time, and they know it."In its February 15 speech, the Employer, in discussingexisting benefits, stated that "You should know that youmay be jeopardizing those benefits by letting the union inhere." The Employer then went on to state that when aunion negotiates a contract it can negotiate away existingbenefits, and added, "The best way to guarantee that yourexisting benefits are not jeopardized ...is to vote 'no'The same theme was continued in the Employer'sFebruary 9 letter wherein it indicated that benefits andwages had been up-graded as frequently as possible withinreimbursement rates, and that paying union dues (whilenot receiving any additional benefits) "could actually resultin less take home pay for you."In addition, as indicated in its very first statement 14regarding the Petitioner, which set the tone for its laterpronouncements, the Employer stated that ". .. the unioncannot deliver without the consent of Beechwood."Further, the Employer's January II letter made referenceto and, it would appear, took out of context, certainstatements of a representative of the Petitioner whichappeared in an article in the Buffalo Evening News '5to theeffect that because of frozen reimbursement rates, othernursing homes were unable to pay the wage increasesnegotiated by Unions. The Employer summed up bystating that "You should wonder ...exactly what theunion claims it is going to get for you in exchange for yourdues money. I believe that you would be throwing yourhard-earned money down the drain."As yet another indicator of its preset fixed refusal tobargain, the Employer stated in his February 15 speechthat, "The only way a union can enforce its demands is bycalling a strike" which statement, when read in conjunctionwith its previous statements, tended to convey to employ-ees the inevitability of a strike due to the futility ofattempting to reach an agreement in negotiations. In thisconnection, the undersigned notes that nowhere in itsletters or speeches does the employee acknowledge that itwould have an obligation to bargain with the Petitioner inthe event that a majority of its employees selected it as theircollective bargaining representative.Thus, on the basis of the foregoing, the undersignedconcludes that the aforementioned speeches and letters,when viewed in the total context of the Employer'scampaign, tended to convey to employees that theEmployer would enter into contract negotiations with awho were in attendance at either or both meetings testified that it appearedthat the Employer was reading from the speech and did not deviate from thepapers before him in reading."1 As set forth in the December 14, 1976 letter to employees.15 A copy of the Article, provided by the Employer, which appeared inthe June 26, 1976, edition of the Buffalo Evening News is attached hereto asExhibit 7 [omitted from publication]. It does not appear that the said articlewas given to employees as part of the Employer's campaign material.386 NIAGARA FRONTIER METHODIST HOMEfixed, inflexible position regarding wages, benefits andother terms and conditions of employment. It is furtherconcluded that the Employer conveyed to employees themessage that it would be futile for them to select thePetitioner as their collective bargaining representative, asnot only would employees fail to benefit from such aselection, but they also could lose certain benefits whichthey already enjoyed. As the Board stated in The TraneCo., 137 NLRB 1506, 1510, "There is no more effectiveway to dissuade employees from voting for a collective-bargaining representative than to tell them that their votesfor such a representative will avail them nothing." See alsoMarathon Metallic Building Company, 224 NLRB 121(1976); GTE Sylvania Incorporate4 227 NLRB 146 (1976).The undersigned therefore recommends that this otherconduct which was not specifically alleged by Petitioner inits Objection but which was revealed during the investiga-tion be found to constitute grounds to warrant the settingaside of the election.387